DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are pending and are currently under examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In regard to claims 9 and 18, claims 9 and 18 teach 0.01 weight percent boron. However, claims 8 and 17, upon which claims 9 and 18 rely teach a minimum of 0.012 weight percent and therefore claims 9 and 18 fail to further limit claims 8 and 17.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (WO 2020/245575). 
In regard to claim 1, Clark et al. (WO ‘575) discloses nickel base alloys having compositions relative to that of the instant invention as set forth below (abstract and claim 1). 
Element
Instant Claim
(weight percent)
Clark et al. (WO ‘575)
(weight percent)
Overlap
Cr
14 – 17 
6 – 16
14 – 16 
Al
4 – 6 
4 – 5.6 
4 – 5.6 
Ti
1 – 1.5 
0 – 1 
1 
Co
8 – 11 
0 – 22 
8 – 11 
W
6 – 9 
2 – 12.7 
6 – 9 
Ta
0.5 – 1.5 
0 – 11.9 
0.5 – 1.5 
Fe
0 – 0.25 
0 – 4 
0 – 0.25 
Mo
0 – 2 
0 – 3 
0 – 2 
C
0.07 – 0.18 
0.02 – 0.35 
0.07 – 0.18 
Zr
0.01 – 0.03
0 – 0.5 
0.01 – 0.03 
B
0.015 – 0.05 
0.001 – 0.2 
0.015 – 0.05 
Ni
Balance
Balance
Balance


	The Examiner notes that the amounts of chromium, aluminum, titanium, cobalt, tungsten, tantalum, iron, molybdenum, carbon, zirconium and boron disclosed by Clark et al. (WO ‘575) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of chromium, aluminum, titanium, cobalt, tungsten, tantalum, iron, molybdenum, carbon, zirconium and boron from the amounts disclosed by Clark et al. (WO ‘575) because Clark et al. (WO ‘575) discloses the same utility throughout the disclosed ranges. 
	With respect to the recitation “comprising 30%-40% of a γ’ phase, at 1000⁰C” in claim 2, Clark et al. (WO ‘575) discloses a substantially similar composition. Therefore, the claimed microstructure at 1000⁰C would be expected. MPEP 2112.01 I. 
In regard to claim 3, Clark et al. (WO ‘575) discloses 6 to 16 weight percent chromium, which would include the claimed range of 14.5 to 15.5% (abstract and claim 1). 
	In regard to claim 4, Clark et al. (WO ‘575) discloses 4 to 5.6 weight percent aluminum, which would encompass the claimed range of aluminum (abstract and claim 1). 
	In regard to claim 6, Clark et al. (WO ‘575) discloses 0 to 0.5 weight percent zirconium, which would encompass the claimed range of zirconium (abstract and claim 1). 
	In regard to claim 7, Clark et al. (WO ‘575) discloses 0 to 11.9 weight percent tantalum, which would encompass the range of 0.55 to 1.25 weight percent as claimed (abstract and claim 1). 
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al. (US 6,458,318).
In regard to claim 1, Nishiyama et al. (‘318) discloses nickel base alloys having compositions relative to that of the instant invention as set forth below (abstract and columns 4-7). 


Element
Instant Claim
(weight percent)
Nishiyama et al. (‘318)
(weight percent)
Overlap
Cr
14 – 17 
10 – 25 
14 – 17 
Al
4 – 6 
2.1 – 4.5  
4 – 4.5  
Ti
1 – 1.5 
0 – 3
1 – 1.5  
Co
8 – 11 
0.01 – 10  
8 – 10 
W
6 – 9 
0.01 – 9  
6 – 9 
Ta
0.5 – 1.5 
0.01 – 2  
0.5 – 1.5 
Fe
0 – 0.25 
0.1 – 10  
0.1 – 0.25 
Mo
0 – 2 
0.01 – 15 
0.01 – 2 
C
0.07 – 0.18 
0 – 0.1  
0.07 – 0.1 
Zr
0.01 – 0.03
0 – 0.2 
0.01 – 0.03 
B
0.015 – 0.05 
0 – 0.03 
0.015 – 0.03 
Ni
Balance
Balance
Balance


	The Examiner notes that the amounts of chromium, aluminum, titanium, cobalt, tungsten, tantalum, iron, molybdenum, carbon, zirconium and boron disclosed by Nishiyama et al. (‘318) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of chromium, aluminum, titanium, cobalt, tungsten, tantalum, iron, molybdenum, carbon, zirconium and boron from the amounts disclosed by Nishiyama et al. (‘318) because Nishiyama et al. (‘318) discloses the same utility throughout the disclosed ranges. 
With respect to the recitation “comprising 30%-40% of a γ’ phase, at 1000⁰C” in claim 2, Nishiyama et al. (‘318) discloses a substantially similar composition. Therefore, the claimed microstructure at 1000⁰C would be expected. MPEP 2112.01 I. 
In regard to claim 3, Nishiyama et al. (‘318) discloses 10 to 25 weight percent chromium, which would include the claimed range of 14.5 to 15.5% (column 4). 
In regard to claim 4, Nishiyama et al. (‘318) discloses 2.1 to 4.5 weight percent aluminum, which would overlap the claimed range of aluminum (column 4). 
	In regard to claim 5, Nishiyama et al (‘318) discloses up to 3 weight percent titanium, which includes the range of 1.25 to 1.4 weight percent as claimed (columns 5-6). 
	In regard to claim 6, Nishiyama et al. (‘318) discloses 0 to 0.2 weight percent zirconium, which would include the claimed range of 0.015 to 0.025 weight percent as claimed (column 7). 
	In regard to claim 7, Nishiyama et al (‘318) discloses up to 2 weight percent tantalum, which encompasses the range of 0.55 to 1.25 weight percent (column 6). 
In regard to claim 8, Nishiyama et al. (‘318) discloses nickel base alloys having compositions relative to that of the instant invention as set forth below (abstract and columns 4-7). 
Element
Instant Claim
(weight percent)
Nishiyama et al. (‘318)
(weight percent)
Overlap
Cr
14.8 – 15.2 
10 – 25 
14.8 – 15.2
Al
4.8 – 5.2 
2.1 – 4.5  
-  
Ti
1.28 – 1.35 
0 – 3
1.28 – 1.35  
Co
9 – 10 
0.01 – 10  
9 – 10 
W
6 – 9 
0.01 – 9  
6 – 9 
Ta
0.85 – 1.15 
0.01 – 2  
0.85 – 1.15 
Fe
0 – 0.15 
0.1 – 10  
0.1 – 0.15 
Mo
1 – 1.5 
0.01 – 15 
1 – 1.5  
C
0.08 – 0.12 
0 – 0.1  
0.08 – 0.1 
Zr
0.018 – 0.022
0 – 0.2 
0.018 – 0.022 
B
0.012 – 0.05 
0 – 0.03 
0.012 – 0.03 
Ni
Balance
Balance
Balance


	The Examiner notes that the amounts of chromium, titanium, cobalt, tungsten, tantalum, iron, molybdenum, carbon, zirconium and boron disclosed by Nishiyama et al. (‘318) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of chromium, titanium, cobalt, tungsten, tantalum, iron, molybdenum, carbon, zirconium and boron from the amounts disclosed by Nishiyama et al. (‘318) because Nishiyama et al. (‘318) discloses the same utility throughout the disclosed ranges. 
	With respect to the claimed range of aluminum, 4.8 weight percent aluminum as claimed would be close enough to 4.5 weight percent aluminum as disclosed by Nishiyama et al. (‘318) to establish prima facie obviousness. MPEP 2144.05 I. 

Allowable Subject Matter
Claims 10-17 and 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 10, the prior art fails to disclose or adequately suggest a valve comprising a valve head; a valve stem attached to the valve head, wherein the valve includes a nickel based alloy including 14 to 17 weight percent chromium, 4 to 6 weight percent aluminum, 1 to 1.5 weight percent tantalum, 0 to 0.25 weight percent iron, 0 to 2 weight percent molybdenum, 0.07 to 0.18 weight percent carbon, 0.01 to 0.03 weight percent zirconium, 0.015 to 0.05 weight percent boron and the balance nickel. Neither Clark et al. (WO ‘575) nor Nishiyama et al. (‘318) disclose the structure of a valve with a valve head and stem having the claimed composition while these references do specify substantially similar compositions. 
Claims 9 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(6) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	In regard to claim 9, neither Clark et al. (WO ‘575) nor Nishiyama et al. (‘318) disclose or adequately suggest a nickel base alloy comprising 15 weight percent chromium, 5 weight percent aluminum, 1.3 weight percent titanium, 9.5 weight percent cobalt, 7.5 weight percent tungsten, 1.0 weight percent tantalum, no more than 0.13 weight percent iron, 1 weight percent molybdenum, 0.1 weight percent carbon, 0.02 weight percent zirconium, and 0.01 weight percent boron. Clark et al. (WO ‘575) discloses an upper limit of 1 weight percent titanium and therefore claim 9 distinguishes from Clark et al. (WO ‘575). Nishiyama et al. (‘318) discloses a maximum of 4.5 weight percent aluminum and therefore instant claim 9 distinguishes from Nishiyama et al. (‘318). 
In regard to claim 18, neither Clark et al. (WO ‘575) nor Nishiyama et al. (‘318) disclose or adequately suggest a valve comprising a valve head; a valve stem attached to the valve head, wherein the valve includes a nickel base alloy comprising 15 weight percent chromium, 5 weight percent aluminum, 1.3 weight percent titanium, 9.5 weight percent cobalt, 7.5 weight percent tungsten, 1.0 weight percent tantalum, no more than 0.13 weight percent iron, 1 weight percent molybdenum, 0.1 weight percent carbon, 0.02 weight percent zirconium, and 0.01 weight percent boron. Clark et al. (WO ‘575) discloses an upper limit of 1 weight percent titanium and therefore claim 18 distinguishes from Clark et al. (WO ‘575). Nishiyama et al. (‘318) discloses a maximum of 4.5 weight percent aluminum and therefore instant claim 18 distinguishes from Nishiyama et al. (‘318). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759